Citation Nr: 0623048	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-43 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of vision in right eye claimed as the result of treatment at 
a VA Medical Center in 2000 and 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from March 1965 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim.  The veteran 
perfected an appeal of that determination.

The veteran testified at a Travel Board hearing in October 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The Board received additional evidence from the veteran at 
the hearing, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this review.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his March 2004 claim, the veteran asserted that he 
presented at a VA emergency room for treatment of pain of his 
right eye.  He was provided with eye drops and sent home 
without an examination.  Later that same evening, other 
persons who observed his right eye informed him that it 
looked very serious, and that he should get a second opinion.

At a local private hospital, he was examined, diagnosed with 
an eye infection and transferred to a VA treatment facility, 
where he was admitted as an in-patient and later diagnosed 
with endophthalmitis with purulent conjunctivitis.  The 
infection resulted in the loss of vision in the right eye.  
The veteran asserted that had he been examined and properly 
treated, he would not have lost his vision.

A VA ophthalmologist reviewed the claims file and opined that 
the veteran's endophthalmitis was essentially of unknown 
etiology.  

At the hearing, the veteran proffered an additional basis of 
VA negligence, which was that a suture from a prior VA 
surgery on his right eye was the cause of the infection which 
cost him the vision in his right eye.  The March 2001 
treatment record after his transfer back to the VA facility 
reflects that the examiner noted an exposed suture at 9-10:00 
o'clock, right eye.  The examiner assessed endophthalmitis 
with purulent conjunctivitis, likely from old exposed suture, 
but endogenous source could not be ruled out.  The Board 
notes that the veteran's vision prior to the infection was 
20/100 in the right eye, and had had multiple right eye 
surgeries.

The veteran underwent a right eye vitrectomy in late March 
2000.  The argument that a residual of the March 2000 surgery 
may have played a role in the veteran's 2001 infection has 
not been assessed, as this was raised at the hearing.  Thus, 
the Board finds that additional development is necessary, to 
include obtaining inpatient records from the March 2000 VA 
hospitalization as well as obtaining another VA opinion.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. 
Nicholson/Hartman, 19 Vet. App. 473 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for compensation under 38 U.S.C.A. § 1151, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date, should his 
claim be allowed.  This procedural deficiency can be cured 
while the case is on remand.


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his right eye 
disorder in calendar year 2000.  After 
securing the necessary release, the RO 
should obtain any records not already 
obtained and associate them with the claims 
file.

3.  The RO should also obtain the veteran's 
VA treatment records related to his right 
eye for the period of calendar year 2000, 
to include inpatient records and nurses 
notes for the hospitalization from March 28 
to March 30, 2000.  

4.  After the above is complete, the RO 
should arrange for a comprehensive review 
of the claims file by an ophthalmologist.  
The examiner should provide an opinion, 
based upon the claims file review, as to 
whether it is at least as likely as not 
(probability of at least 50 percent) that 
treatment rendered (or failure to timely 
diagnose) by VA caused the loss of vision 
in the veteran's right eye, to include 
whether the infection was caused by a 
retained suture.  If so, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
additional disability was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of VA, or an 
event not reasonably foreseeable.
Any opinion should be fully explained and 
the rationale provided.  If the examiner is 
unable to render an opinion without 
examining the veteran, the RO shall then 
arrange for the examination.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental statement 
of the case (SSOC) in light of all the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the veteran a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

